 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                         Case No. 2:16-cv-03030-TLN-EFB (PC)
11   KASEY F. HOFFMAN,
                                                        [PROPOSED] ORDER GRANTING
12                                           Plaintiff, APPLICATION TO MODIFY
                                                        SCHEDULING ORDER
13                  v.
14

15   S. PALAGUMMI, et al.,
16                                        Defendant.
17

18         Defendant applied for modification of the discovery deadlines within the scheduling and

19   discovery order. Defendant requested the discovery deadlines be reset, if necessary, after

20   resolution of Defendant’s motion for summary judgment. Good cause appearing, Defendant’s

21   Application is GRANTED. The Court will reset the discovery deadlines, if necessary, after

22   resolution of Defendant’s pending motion for summary judgment.

23         IT IS SO ORDERED.

24   Dated: December 12, 2018.
25

26

27

28

                           [Proposed] Order Granting Appl. to Modify Sched. Order (2:16-cv-03030-TLN-EFB (PC))
